MEMORANDUM **
Fermín Vicente Hernandez appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2241 petition for a writ of habeas corpus. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Hernandez contends that the Bureau of Prisons (“BOP”) has improperly calculated his two federal sentences to be partially consecutive. However, the record reflects that the BOP has calculated the sentence as the Eastern District of Tennessee intended. See 18 U.S.C. § 3584(a); cf. Taylor v. Sawyer, 284 F.3d 1143, 1148-49 (9th Cir.2002). Moreover, the BOP’s determination of when the sentence began to run did not deny Hernandez pre-sentence credits he was entitled to receive under 18 U.S.C. § 3585(b). See 18 U.S.C. § 3585(b); cf 18 U.S.C. § 3584(a).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.